In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-19-00048-CV

IN THE MATTER OF S.B.                       §    On Appeal from the County Court

                                            §    of Young County (J00765)

                                            §    July 25, 2019

                                            §    Opinion by Chief Justice Sudderth

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed and dismissed in part. Having sustained

S.B.’s subissue 1(c) with regard to the allegations relating to J.Z. in the First Amended

State’s Adjudication Petition, and thus having not reached the portion of S.B.’s

subissue 1(d) pertaining to that paragraph, we reverse the juvenile court’s transfer

order as to section II, paragraph 3, of the First Amended State’s Adjudication

Petition. We order that section II, paragraph 3 is dismissed. See Moore I, 446 S.W.3d

at 50, 52. Having sustained the legal sufficiency portion of S.B.’s subissue 1(d) with

regard to the allegations relating to L.V. in the First Amended State’s Adjudication
Petition, we order that section II, paragraph 1 is also dismissed. See id. As to the

allegations related to J.M., we affirm the juvenile court’s order waiving its jurisdiction

and transferring the case to a criminal district court for criminal proceedings. See Tex.

Fam. Code Ann. § 54.02(j).

      It is further ordered that all parties shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By __/s/ Bonnie Sudderth________________
                                          Chief Justice Bonnie Sudderth